
	

113 HRES 70 IH: Recognizing the 150th anniversary of Kansas State University.
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 70
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Huelskamp
			 submitted the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Recognizing the 150th anniversary of Kansas
		  State University.
	
	
		Whereas Kansas State University was established by the
			 Territory of Kansas on February 9, 1858, as the Bluemont Central College
			 Association in response to the State’s desire to provide higher education
			 opportunities to farm families and the working class in Kansas;
		Whereas, on February 3, 1863, Kansas became one of the
			 first States in the Nation to accept the terms and conditions of the First
			 Morrill Act creating the land-grant system of colleges and universities;
		Whereas the Kansas State Agricultural College, today
			 Kansas State University, received Kansas’ land-grant charter on February 16,
			 1863, making it the first operational land-grant institution in the
			 Nation;
		Whereas some of the most important technological
			 advancements of the modern world were the result of research at Kansas State
			 University, including the invention of the snooze alarm, the space pen, and
			 discovering the weather phenomenon El Niño;
		Whereas Kansas State University became the first
			 university to offer printing courses, which led to journalism courses and
			 eventually to the A.Q. Miller School of Journalism and Mass
			 Communications;
		Whereas Kansas State University helped pioneer the
			 academic teaching of home economics for women becoming one of the first of two
			 colleges to offer the program of study;
		Whereas Kansas State University has
			 expanded to campuses in Olathe and Salina, and its Research and Extension
			 program has strong presence throughout the State;
		Whereas Kansas State University also has international
			 offices in Australia, Vietnam, China, and India;
		Whereas students attending Kansas State University come
			 from all 50 States and 90 countries;
		Whereas Kansas State University is a national leader among
			 public universities in Rhodes, Truman, Marshall, Udall, and Goldwater
			 scholars;
		Whereas Kansas State University’s football team’s first
			 game was played on Thanksgiving Day in 1893;
		Whereas the Kansas State University basketball team first
			 played in 1902;
		Whereas Kansas State University intercollegiate athletics
			 compete in the Big XII Conference;
		Whereas more than 165,404 degrees have been awarded by
			 Kansas State University and its graduates include heads of state, leaders of
			 industry, great humanitarians, and gifted scientists whose work has improved
			 the quality for life for people worldwide;
		Whereas more than 200,000 alumni are proud to call Kansas
			 State University their alma mater; and
		Whereas Kansas State University’s commitment to education
			 is unparalleled, and its history and stature are secured by the superlative
			 caliber of its educational professionals and the students they inspire: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates Kansas State University for
			 150 years of outstanding service to the State of Kansas, the United States, and
			 the world in fulfilling its mission as a land-grant university; and
			(2)thanks the State
			 of Kansas for its visionary leadership in the beginning of the land-grant
			 movement in the United States.
			
